Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Foreign Priority Acknowledged
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Reasons for Allowance
	Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to the sole independent claim 1, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests a superconducting magnet assembly comprising a cylindrical magnet coil assembly a layered conductor coil assembly, a layered corset coil assembly and a corset sheet assembly with all expressed details in the claim. Corset is understood to be any structure that supports or provides reinforcement to the cylindrical magnet coil. The sole independent claim (claim 1) includes details that could not be found any references of the record that can be relied upon under 35 USC 102 or 35 USC 103. The application is being passed to issue.

As to dependent claims 2-16, these claims are allowed because each of these claims, either directly or indirectly, depends from the allowed independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation(s)
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schneider-Muntau (US-4,270, 112) discloses a superconducting magnet assembly somewhat like that of the instant independent claim 1. It discloses a layered conductor coil including superconducting element (28). However, it lacks a corset sheet assembly comprising a corset foil as claimed in the instant claim 1.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852